DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the directional coupler" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This renders the claim indefinite as it is not clear whether directional coupler is intended to be part of claim 1 or 7, or claim 7 is meant to be dependent on another claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bily et al. (U.S. Patent Application No. 20180131103, made of record in IDS dated 30 April 2021), hereinafter known as Bily.
Regarding claim 1, Bily teaches (Figs. 1-15) an antenna aperture (see Fig. 1, [0028]) with radio-frequency (RF) radiating antenna elements (101, 102, 201, 202, see Figs. 1-2); and a center-fed (at 103, [0041]), multi-band wave guiding structure (1130 and 1145 combine to guide wave, [0081]-[0082], see Fig. 11C) coupled to the antenna aperture (1131 in Fig. 11C) to receive a feed wave in two different frequency bands and propagate the feed wave to the RF radiating antenna elements of the antenna aperture ([0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bily in view of Sikes et al. (U.S. Patent Application No. 20180123260, made of record in IDS dated 30 April 2021), hereinafter known as Sikes.
Regarding claim 2, Bily teaches the limitations of claim 1, but does not teach further details regarding the guiding structure.

wherein the guiding structure is a directional coupler guiding structure ([0046]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the directional coupler guiding structure of Sikes in the antenna apparatus of Bily because it ([0047]) “provide a more uniform excitation of antenna elements.”
Regarding claim 3, Bily as modified teaches the limitations of claim 2, and Sikes further teaches (Figs. 1-15) wherein the directional coupler guiding structure comprises a bottom guide (203) and a top guide (201) operable to perform coupling of a first single frequency band of the two different frequency bands ([0051], one frequency is canceled out) while a second single frequency band of the two different frequency bands propagates radially outward to outer edges of the bottom guide and reflects up into the top guide to be edge-fed to RF radiating antenna elements of the antenna aperture (see Fig. 10A).
Therefore, for the reasons stated in response to claim 2, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the directional coupler guiding structure of Sikes in the antenna apparatus of Bily.
	Regarding claims 4 and 5, Bily as modified teaches the limitations of claim 3, and Sikes further teaches (Figs. 1-15) wherein the first single frequency band is higher in frequency than the second single frequency band, or wherein the second single frequency band is higher in frequency than the first single frequency band ([0051], frequency that is canceled can be adjusted for the desired operation).
	Therefore, for the reasons stated in response to claim 2, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the directional coupler guiding structure of Sikes in the antenna apparatus of Bily.
Regarding claim 6, Bily as modified teaches the limitations of claim 1, and Sikes further teaches (Figs. 1-15) a top guide (201); a bottom guide (203); and a directional coupler (207) between the top guide and the bottom guide and having a frequency response to pass the first band ([0051]).
	Therefore, for the reasons stated in response to claim 2, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the directional coupler guiding structure of Sikes in the antenna apparatus of Bily.
Regarding claim 7, Bily as modified teaches the limitations of claim 1, and Sikes further teaches (Figs. 1-15) wherein the directional coupler (207) comprises a plurality of coupling elements (see Figs. 2A and 2B) and a size of one or more coupling elements of the plurality of coupling elements are electrically or physically changeable ([0051]).
	Therefore, for the reasons stated in response to claim 2, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the directional coupler guiding structure of Sikes in the antenna apparatus of Bily.
Regarding claim 8, Bily further teaches (Figs. 1-15) wherein the first and second frequency bands comprises two satellite communication bands ([0031]).
Regarding claim 9, Bily further teaches (Figs. 1-15) wherein the first and second frequency bands comprise Ku and Ka bands ([0031]).
Regarding claim 10, Bily teaches (Figs. 1-15) an antenna aperture (see Fig. 1, [0028]) with radio-frequency (RF) radiating antenna elements (101, 102, 201, 202, see Figs. 1-2); and a guiding structure (1130 and 1145 combine to guide wave, [0081]-[0082], see Fig. 11C) to propagate a feed wave in first and second bands at different frequencies ([0028]), but does not teach further details regarding the guiding structure.
Sikes teaches (Figs. 1-15) an antenna aperture (200, see Fig. 2A) with radio-frequency (RF) radiating antenna elements (206); a guiding structure (201,203, and 207, see Fig. 2A) ([0046]), the 
Therefore, for the reasons stated in response to claim 2, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the directional coupler guiding structure of Sikes in the antenna apparatus of Bily.
Regarding claim 11, Bily as modified teaches the limitations of claim 1, and Sikes further teaches (Figs. 1-15) wherein the guiding structure comprises a center-fed guide (203) and an edge-fed guide (201, see Fig. 10A, top guide edge fed, bottom is center fed), wherein the first band at a first frequency traverses the center-fed guide and the second band at a second frequency traverses the edge-fed guide structure ([0051], one frequency is canceled out).
Regarding claims 12-16, Bily as modified teaches the limitations as shown in response to claims 3-5.
Regarding claims 17 and 18, Bily as modified teaches the limitations as shown in response to claim 7.
Regarding claims 19 and 20, Bily as modified teaches the limitations as shown in response to claims 8 and 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Biedscheid et al. (U.S. Patent Application No. 20190148820) teaches a guiding structure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896